FILED
                           NOT FOR PUBLICATION                              JUL 15 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50416

              Plaintiff - Appellee,              D.C. No. 3:08-cr-04399-H-2

  v.
                                                 MEMORANDUM*
ROBERT LEE GALLON,

              Defendant,

       and

TASIA N. WATSON,

              Movant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Marilyn L. Huff, District Judge, Presiding

                             Submitted July 11, 2014**
                               Pasadena, California

Before: SILVERMAN, TALLMAN, and RAWLINSON, Circuit Judges.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         -2-
      Appellant Tasia N. Watson appeals the district court’s September 26, 2011,

oral ruling denying her motion to set aside a default judgment in the amount of

$35,000 entered on May 2, 2011, against her pursuant to Federal Rule of Criminal

Procedure 46(f). We review the district court’s decision for an abuse of discretion,

and we affirm. United States v. Castaldo, 667 F.2d 20, 21 (9th Cir. 1981).

      Although Watson argues that the district court erred in failing to set aside the

default judgment, she has offered no excuse for failing to respond to the

government’s motion requesting judgment against her on the bond when the

motion was brought. Cf. Franchise Holding II, LLC v. Huntington Rests Grp.,

Inc., 375 F.3d 922, 926 (9th Cir. 2004) (defendant’s conduct is culpable if

defendant has received actual or constructive notice of the filing of the action and

failed to answer).

      In addition, although couched as a motion to set aside a default judgment,

what Watson is really doing is attempting to challenge the validity of the deed of

trust that purports to secure the bond she posted. She argues that the deed of trust

is invalid for various reasons, but those arguments are beside the point because the

district court entered only a money judgment and did not render judgment

foreclosing the lien. Regardless of whatever arguments Watson may have

regarding the deed of trust, she has failed to show that the money judgment she
                                          -3-
seeks to set aside is erroneous in any way. We express no opinion on the validity

or the enforceability of the deed of trust. We hold only that the district court did

not err in denying the motion to set aside the money judgment.

      Watson next argues that the district court erred in failing to remit or to

mitigate the forfeiture amount. These arguments fail as well. Before accepting

Watson as Robert Gallon’s surety, Magistrate Judge Ruben B. Brooks and the

government painstakingly examined Watson, advising her about the circumstances

under which she could be held liable as well as of Gallon’s criminal record and

previous failures to appear. Judge Brooks also thoroughly inquired about the

nature of Watson’s relationship with Gallon, whom Watson described as a “close

friend” and “almost family.” The magistrate judge created a bullet-proof record

showing that Watson knew the risks she was running by agreeing to post an

appearance bond for Gallon secured by her home. The district court did not abuse

its discretion in declining to reduce or to mitigate the forfeiture amount. See, e.g.,

United States v. Nguyen, 279 F.3d 1112, 1115-16 (9th Cir. 2002).

      AFFIRMED.